DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Coe on 11 January 2021.

The application has been amended as follows: 

In claim 17, line 2, “made of and” is amended to read –made of an–.
Allowable Subject Matter
Claims 1-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the prior art of record fails to teach in combination a thin-film transistor array substrate for a digital X-ray detector, the thin- film transistor array 
The closest prior art, Kim et al (US 2019/0179039 and Kim hereinafter), discloses a thin-film transistor array substrate for a digital X-ray detector (Fig. 2; [0040]), the thin- film transistor array substrate comprising: a base substrate (Fig. 4; [0053]; lowest layer of the panel is interpreted to be the base substrate, which in Kim’s teaching is 210); a thin-film transistor (230) on the base substrate, the thin-film transistor including an active layer (231), a gate electrode (233), and a first electrode (235) and second electrode (237) connected to the active layer; a first planarization layer (insulating layer on top of top surface of 235 and 237) on the thin-film transistor (Fig. 4; [0063]); and a PIN (P type semiconductor-Intrinsic type semiconductor-N type semiconductor) diode (240) on the first planarization layer, wherein the PIN diode includes a third electrode (241) connected to the thin-film transistor, a PIN layer (243) on the third electrode, and a fourth electrode (245) on the PIN layer, the third electrode inside the PIN layer (Fig. 4; [0064]; claim does not state that the third electrode must be fully inside the PIN layer). Kim fails to expressly disclose a clad layer of inorganic material between the third electrode and the PIN layer in an edge region of the third electrode to surround the edge region.
As to claim 18: the prior art of record fails to teach in combination a digital X-ray detector, comprising: a clad layer of inorganic material being between the 
The closest prior art, Kim, discloses a digital X-ray detector (Fig. 2; [0040]), comprising: a thin-film transistor array substrate including: a base substrate (Fig. 4; [0053]; lowest layer of the panel is interpreted to be the base substrate, which in Kim’s teaching is 210); a thin-film transistor (230) overlying the base substrate, the thin-film transistor including an active layer (231), a gate electrode (233), a first electrode (235) connected to the active layer and a second electrode (237) connected to the active layer (Fig. 4; [0063]); a first planarization layer (insulating layer on top of the top of 235 and 237) on the thin-film transistor (Fig. 4; [0063]); and a PIN (P type semiconductor-Intrinsic type semiconductor-N type semiconductor) diode (240) on the first planarization layer, the PIN diode including a third electrode (241) connected to the thin-film transistor, a PIN layer (243) on the third electrode, and a fourth electrode (245) on the PIN layer, the third electrode being inside the PIN layer (Fig. 4; [0064]; claim does not state that the third electrode must be fully inside the PIN layer); and a scintillator layer (260) on the thin-film transistor array substrate (Fig. 4; [0068]). Kim fails to expressly disclose a clad layer of inorganic material being between the third electrode and the PIN layer in an edge region of the third electrode, the clad layer surrounding the edge region.
As to claim 20: the prior art of record fails to teach in combination a method, comprising: forming a PIN layer completely covering the first electrode of the PIN diode so an entirety of the first electrode of the PIN diode is below the 
The closest prior art, Kim, discloses a method, comprising: forming a thin-film transistor (230) overlying a base substrate (Fig. 4; [0053] and [0063]; lowest layer of the panel is interpreted to be the base substrate, which in Kim’s teaching is 210), the thin-film transistor including an active layer (231) and a transistor electrode (235) connected to the active layer (Fig. 4; [0063]); forming a first planarization layer (layer on top of the top of layer 235 and 237) on the thin-film transistor (Fig. 4; [0063]); forming a contact hole (hole in which the vertical portion of 241 fills) in the first planarization layer over the transistor electrode (Fig. 4; [0064]); forming a first electrode (241) of a PIN (P type semiconductor-Intrinsic type semiconductor-N type semiconductor) diode (240) in the contact hole and on the first planarization layer over the transistor electrode, the first electrode of the PIN diode including an edge region (Fig. 4; [0064]); forming a PIN layer (243) [on] the first electrode of the PIN diode (Fig. 4; [0064]); forming a second electrode (245) of the PIN diode on the PIN layer (Fig. 4; [0064]). Kim fails to expressly disclose forming a PIN layer completely covering the first electrode of the PIN diode so an entirety of the first electrode of the PIN diode is below the PIN layer; and forming a clad layer of inorganic material surrounding the edge region of the first electrode of the PIN diode, the clad layer being between the edge region of the first electrode of the PIN diode and the PIN layer.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yi et al (US 2019/0187305) discloses in Fig. 6 a substrate having a TFT 110 thereon, and a PIN diode comprising 640, 150, and 160 over the TFT, but fails to expressly disclose the claimed clad layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813